Citation Nr: 0630976	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-15 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran was a 
combat veteran.

2.  The competent evidence of record causally relates the 
veteran's PTSD diagnosis to his active military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§  1110, 
1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a November 2001 and June 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The AOJ 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence and also requested that he 
provide any evidence in his possession pertinent to the 
appeal to VA.  The Board observes that the letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Nevertheless, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board, in granting service connection for the 
disability at issue, finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because the 
AOJ will be responsible for addressing any notice defect with 
respect to the rating and effective dates elements when 
effectuating the award.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, service personnel 
records, VA outpatient treatment records, and reports of VA 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Service Connection--PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2006).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Legal Analysis

The veteran contends that service connection is warranted for 
PTSD.  His reported stressors in Vietnam include coming under 
mortar attack and small arms fire when he first arrived and 
not having arms to fire back.  He also indicated that he was 
exposed to mortar attack and small arms fire while on a 
convoy, as well as on many other occasions while he was on 
guard duty, including instances where the enemy blew up gas 
tanks and pipelines near him.  Additionally, the veteran 
reported that shortly after he arrived in Vietnam, a barracks 
two away from the one in which he was staying was blown up by 
mortar fire.  The veteran further noted that he experienced 
the Tet Offensive of 1968.

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  With respect 
to whether the veteran engaged in combat with the enemy, his 
DD Form 214 reflects that his primary military occupational 
specialty was that of a general vehicle repairman.  However, 
his DD Form 214 also reflects that he received the Republic 
of Vietnam Gallantry Cross with Palm Unit Citation Badge.  
The Board notes that the Department of Defense, in it's 
September 1996 Manual of Military Decorations and Awards, 
indicated that such award was given by the Republic of 
Vietnam for valorous combat achievement.  Additionally, the 
veteran's service personnel records reflect that he 
participated in the Tet Counteroffensive and Vietnam 
Counteroffensive Phase IV, V, and VI.  Therefore, based on 
this evidence and resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the veteran engaged 
in combat with the enemy while he was in Vietnam.

The Board notes that if combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat- 
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  Here, the 
Board finds that the veteran's statements in the record as 
well as his testimony during his July 2006 hearing regarding 
his combat related stressors to be credible and consistent 
with the circumstances of his military combat activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  The record reflects that the 
veteran has been diagnosed by VA examiners with PTSD since 
2001 and has subsequently undergone treatment, including 
group therapy for his disability.  Moreover, in April 2004, 
an examiner, in conjunction with a VA compensation and 
pension examination, after an evaluation, a review of the 
veteran's claims file, and a discussion of the veteran's 
reported stressors, diagnosed the veteran with PTSD 
symptomology that had a delayed onset but which currently 
suggested chronic symptoms.  Most recently, in July 2006, a 
VA examiner diagnosed the veteran with chronic on severe 
PTSD, noting, among other things, his experiences in Vietnam.

Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service combat experiences in 
Vietnam, and resolving all benefit of doubt in the veteran's 
favor, the Board finds that the evidence for record is 
sufficient to support a finding of service connection for 
PTSD.  Accordingly, the veteran's claim for service 
connection for PTSD is granted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


